Citation Nr: 0818908	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  05-27 006	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for arthritis of the 
cervical spine.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for arthritis of the 
lumbar spine.

4.  Entitlement to service connection for peptic ulcer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had active military service from September 1950 
to September 1954.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that in pertinent part determined that new and 
material evidence had not been received to reopen a claim for 
service connection for arthritis of the cervical spine and 
denied entitlement to service connection for PTSD, for 
arthritis of the lumbar spine, and for peptic ulcer.  In July 
2005, the veteran's claims folder was transferred to the VA 
RO in Huntington, West Virginia.  

This case has been advanced on the Board's docket due to the 
age of the appellant.  See 38 U.S.C.A. §7107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 20.900(c) (2007).

This appeal is REMANDED to the VA RO in Huntington, West 
Virginia via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

According to an October 2005 VA Form 119, Report of Contact, 
the veteran requested a video conference hearing before a 
Veterans Law Judge.  In recent correspondence dated in 
February 2008 to the Board, however, he has requested a 
hearing before a Veterans Law Judge sitting at the 
Huntington, West Virginia RO.  

Since such hearings are scheduled by the RO (See 38 C.F.R. § 
20.704(a) (2007)), the Board is remanding the case for that 
purpose, in order to satisfy procedural due process concerns.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should schedule the veteran 
for a Travel Board hearing before a 
Veterans Law Judge, with appropriate 
notification to the veteran and his 
representative.  A copy of the notice to 
the veteran of the scheduling of the 
hearing should be placed in the record.

2.  After the hearing is conducted, or if 
the veteran withdraws his hearing request 
or fails to report for the scheduled 
hearing, the case should be returned to 
the Board for further review.  

The purpose of this remand is to comply with due process of 
law.  The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate outcome of this case.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



